Citation Nr: 0830591	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
November 1967.  He was awarded the Purple Heart, Combat 
Infantryman Badge, Bronze Star Medal, and Vietnam Service 
Medal.  He died in April 2004.  The appellant is advancing 
her appeal as the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California, which denied entitlement to 
service connection for the cause of the veteran's death.

The Board notes that in a substantive appeal received in June 
2005, the appellant marked the appropriate box to indicate 
that she wanted a Board hearing in Washington, D.C.  By 
letter received in November 2006, the appellant's 
representative requested a videoconference hearing.  The 
appellant testified at a videoconference hearing in Oakland, 
California, in April 2008.  The appellant stated that she 
waived her right to an in-person hearing, and accepted the 
videoconference hearing in lieu of that hearing.  A 
transcript is of record.  

The Board further notes that the record was held open for an 
additional 60 days per the appellant's request.  To date, 
November 2002 and December 2002 treatment records were 
received from the Salinas Valley Memorial Healthcare System.  
The Board acknowledges that waiver of preliminary RO review 
had not been submitted.  However, in light of the remand, 
there is no prejudice to the appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for cause of death.  The veteran's death certificate shows 
that he died in April 2004.  The immediate cause of death was 
respiratory arrest, and the underlying cause was pancreatic 
carcinoma.  

At a videoconference in April 2008, the appellant's 
representative testified that VA pathology reports were not 
of record and that an authorization and consent to release 
information will be submitted in order to obtain these 
records.  Although to date the form has not been received, 
the RO/AMC should obtain these records in order to fulfill 
the VA's duty to assist the appellant.  This is particularly 
so in view of the fact that these are records in the custody 
of the federal government and thus are constructively part of 
the record on appeal.  38 U.S.C.A. § 5103A(b).  

In support of her claim, the appellant submitted June 2004 
and September 2005 statements from L.V.S., M.D.  By letter 
received in June 2004, Dr. L.V.S. stated that the veteran was 
extensively exposed to Agent Orange while serving in Vietnam 
and that this exposure very likely implicated in the 
development of pancreatic carcinoma.  By letter received in 
September 2005, Dr. L.V.S. explained that there was 
literature suggesting an association of herbicide exposure 
with multiple malignancies including pancreatic, and that it 
was her medical opinion that the possibility existed that 
exposure to Agent Orange has, at least, a partial casual 
relationship with the veteran's cancer development.  In light 
of this private medical opinion and the possible addition of 
VA medical records, a review by a VA examiner and an opinion 
is appropriate.  
   
The Board also notes that it appears that the appellant had 
not been informed of the requirements set by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Further, it does not 
appear that the appellant was provided notice particular to 
Agent Orange exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the appellant corrective 
notice under 38 U.S.C.A. § 5103(a) and 
§38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Furthermore, comply 
with the Court's guidance in Hupp 
providing (1) a statement of the 
conditions for which a veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The notice 
should also include notice particular to 
Agent Orange exposure.
  
2.  Attempt to obtain any outstanding VA 
treatment records, especially VA 
pathology reports mentioned at the April 
2008 videoconference hearing.  If no 
additional records are available, 
documentation of such should be noted in 
the claims file and the appellant should 
be afforded an opportunity to submit 
evidence in support of her claim. 

3.  Thereafter, transfer the claims 
folder to an appropriate examiner to 
determine whether the veteran's cause of 
death was related to his active service 
or any in-service Agent Orange exposure.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
the veteran's cause of death is related 
to his period of active service, or is 
related to any in-service herbicide 
exposure.  The examiner should 
specifically address 
Dr. L.V.S.'s June 2004 and September 2005 
letters, and provide a rationale for any 
conclusion reached. 

4.  After completion of the above and any 
additional development, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
and the appellant should be afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


